Case 5:20-cv-00102-EEF-MLH Document 29 Filed 05/15/20 Page 1 of 3 PageID #: 116



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

JEFFREY SCHLEIGH                                      CIVIL ACTION NO. 20-cv-0102

VERSUS                                                JUDGE ELIZABETH E. FOOTE

P T C OF LOUISIANA L L C ET AL                        MAGISTRATE JUDGE HORNSBY


                                   MEMORANDUM ORDER

        Jeffrey Schleigh (“Plaintiff”) filed this redhibition claim in federal court on the basis

 of diversity jurisdiction, which requires him to set forth specific allegations that show

 complete diversity of citizenship of the parties and an amount in controversy greater than

 $75,000. The undersigned entered an order (Doc. 3) instructing Plaintiff to amend his

 complaint to specifically allege the citizenship of the members of PTC of Louisiana, LLC

 (“PTC”). Alternatively, the order stated that PTC could include its citizenship information

 in its answer to the complaint.

        PTC filed its answer (Doc. 23) and included a statement of jurisdiction, which states:

        As set forth in its Rule 7.1 Disclosure Statement, filed March 5, 2020 (Rec.
        Doc. 17), Defendant PTC of Louisiana, LLC is wholly owned by its parent
        company, DPTC Holdings, LLC, a limited liability company domiciled in
        the State of Delaware. Adding to the disclosures set forth in its earlier filing,
        PTC advises this Court that, upon information and belief, DPTC Holdings,
        LLC, is, in turn, wholly owned by Dobbs PTC Holdings, LLC, a limited
        liability company domiciled in the State of Delaware. Dobbs PTC Holdings,
        LLC, is privately held and, upon information and belief, is owned by a series
        of Trusts and individual members. Due to the ongoing COVID-19 pandemic,
        undersigned counsel have been unable to confirm the exact identities and
        states of citizenship of the LLC’s members and will need additional time with
        which to supplement this information. Undersigned counsel will supplement
        their earlier Rule 7.1 Disclosure Statement (Rec. Doc. 17) as soon as
        practicable.
Case 5:20-cv-00102-EEF-MLH Document 29 Filed 05/15/20 Page 2 of 3 PageID #: 117



        Subject matter jurisdiction must be established before the court can address the

 merits of the case. PTC is allowed until June 15, 2020 to supplement the information

 regarding its citizenship in accordance with the rules outlined in the prior memorandum

 order (Doc. 3).

        The citizenship of PTC must be alleged with specificity, and language such as

 “wholly owned” and “parent company” lack that specificity. Is the owner the sole

 member of the LLC? It might be, or it might be the owner of another entity or entities that

 in turn “wholly own” the company at issue. References to parent companies are not much

 better. A parent company is not necessarily the sole member of an LLC; it may just own

 enough interest to control the management and operation of the company. There may be

 one or more non-parent members whose citizenship would be relevant. The use of precise

 language will avoid doubt about jurisdictional issues. Accordingly, PTC must file an

 amended answer that clearly and specifically alleges the identity of its members and their

 citizenship, through the various organizational layers.

        PTC’s answer indicates that a number of trusts are involved. The citizenship of an

 ordinary trust is usually that of its trustee, but there are other rules depending on the precise

 form of the trust. Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016

 (2016) (for a business-type trust that is a separate unincorporated legal entity, diversity

 jurisdiction depends on the citizenship of all of its members, but for a traditional trust only

 the citizenship of the trustee is relevant); Mullins v. TestAmerica, Inc., 564 F.3d 386, 397

 n. 6 (5th Cir.2009) (the “citizenship of a trust is that of its trustee”); and Wetz v. PNC

 Mortgage, 2016 WL 7443286 (N.D. Tex. 2016) (applying Americold). Accordingly, PTC

                                           Page 2 of 3
Case 5:20-cv-00102-EEF-MLH Document 29 Filed 05/15/20 Page 3 of 3 PageID #: 118



 will need to identify the nature of the trusts and, if they are ordinary trusts, identify the

 trustee and allege its citizenship with specificity.

         Plaintiff is a citizen of Alabama, so if any person or entity anywhere in the complex

 ownership of PTC shares Alabama citizenship, the court will lack subject matter

 jurisdiction. Plaintiff is reminded that dismissal for lack of jurisdiction may mean this

 action did not interrupt the running of prescription. See Doc. 3.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 15th day of May,

 2020.




                                           Page 3 of 3
